DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 29-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huish et al. (US 2010/0253350 A1).
With respect to claim 29, Huish discloses a radio frequency coil for use with a magnetic resonance imaging apparatus, the radio frequency coil comprising (see Figures 2 and 3): a first conductive loop (loop/ring formed by elements #20); a second conductive loop (loop/ring formed by elements #21, see paragraph 0034); and a conductive rung disposed between the first and second conductive loops and electrically connected to the first and second conductive loops (rungs #22), wherein at least a portion of the conductive rung is formed of a plurality of strips of conductive material (see paragraph 0039 disclosing microstrips).  
With respect to claim 30, Huish discloses the conductive rung includes a first conductive rung section and a second conductive rung section, wherein the second conductive rung section has a thickness that is thinner than a thickness of the first conductive rung section, and wherein at least a portion of the second conductive rung section is formed of a plurality of strips of conductive material (see Figure 4A disclosing section #31 having a smaller thickness than longitudinal section of rung #22).   
With respect to claim 31, Huish discloses the conductive rung includes a first conductive rung section and a second conductive rung section, wherein the second conductive rung section has a thickness that is thinner than a thickness of the first conductive rung section, and wherein at least a portion of the first conductive rung section is formed of a plurality of layers of conductive material (see Figure 4A disclosing section #31 having a smaller thickness than longitudinal section of rung #22).   
With respect to claims 32 and 38, Huish discloses the conductive rung includes slots configured to further reduce eddy currents (see Figure 3, having gaps between the rungs #22, see paragraph 0034).  
With respect to claims 33 and 39, Huish discloses the first conductive loop or the second conductive loop includes slots configured to further reduce eddy currents (se Figure 3 showing a small gap between elements #20 that form the rings).  
With respect to claims 34 and 35, Huish discloses a radio frequency coil for use with a magnetic resonance imaging apparatus, the radio frequency coil comprising (see Figures 2 and 3): a first conductive loop (loop/ring formed by elements #20); a second conductive loop (loop/ring formed by elements #21, see paragraph 0034); and a conductive rung disposed between the first and second conductive loops and electrically connected to the first and second conductive loops (rungs #22), wherein at least a portion of the first conductive loop or the second conductive loop is formed of a plurality of layers of conductive material (see paragraph 0041).  
With respect to claim 36, Huish discloses the conductive rung includes a first conductive rung section and a second conductive rung section, wherein the second conductive rung section has a thickness that is thinner than a thickness of the first conductive rung section (see Figure 4A disclosing section #31 having a smaller thickness than longitudinal section of rung #22), and wherein at least a portion of the second conductive rung section is formed of a plurality of strips of conductive material (see paragraph 0041).  
With respect to claim 37, Huish discloses the conductive rung includes a first conductive rung section and a second conductive rung section, wherein the second conductive rung section has a thickness that is thinner than a thickness of the first conductive rung section, and wherein at least a portion of the first conductive rung section is formed of a plurality of layers of conductive material (see Figure 4A disclosing section #31 having a smaller thickness than longitudinal section of rung #22).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses different RF birdcage structures having stripline conductors or microstrip conductors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866